 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDTeamsters,Chauffeurs,Helpers&Taxicab DriversLocal Union 327, affiliated with InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen&Helpers of AmericaandCoca-ColaBottlingWorksofNashville.Case26-CB-500-June 30, 1970DECISION AND ORDERBY MEMBERS FANNING, MCCULLOCH, AND JENKINSOn February 17, 1970,Trial Examiner George J.Bott issued his Decision in the above-entitledproceeding,finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.The Trial Examiner also found that theRespondent had not engaged in other unfair laborpractices alleged in the complaint. Thereafter, theRespondent filed exceptions to the Decision and asupporting brief,and the General Counsel filedcross-exceptions and a supporting brief.The Charg-ing Party also filed cross-exceptions.Pursuant to the provisions of Section3(b) of theNational Labor Relations Act, as amended,the Na-tionalLaborRelations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs,and the entire record in the case,and herebyadopts the findings, conclusions,and recommenda-tions of theTrialExaminer.ORDER*Pursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adoptsas itsOrder the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that the RespondentTeamsters, Chauffeurs, Helpers & Taxicab DriversLocalUnion 327, affiliated with InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen & Helpers of America, Nashville,Tennessee, its officers, agents, and representatives,shall take the action set forth in the Trial Ex-aminer'sRecommended Order as so modified:1.Substitute the following language for para-graph 1:"Cease and desist from restraining or coercingemployees of Coca-Cola Bottling Works of Nash-ville,or any other employer within Respondent'sterritorial jurisdiction as defined hereafter, in theexercise of the rights guaranteed them in Section 7of the Act, by threatening to cause harm to em-ployees or the families of employees of said compa-nies; by assaulting the employees of said compa-nies;by blockingingressto the plant to the em-ployees of said companies, or striking or rockingthe cars of employees of said companies; by cuttingtires of employees of said companies; by causing orthreatening to cause damage to the property of saidcompanies; or in any other manner restraining orcoercing said employees in the exercise of theirSection 7 rights. Respondent's territorial jurisdic-tion, according to its constitution and bylaws, ishalfway between Local 327, located at Nashville,Tennessee, and its sister locals which include,interalia,locals in Louisville and Paducah, Kentucky,and Knoxville and Memphis, Tennessee, and in-cludes that territory encompassed and bounded by:the Alabama state line on the south; the TennesseeRiver on the west; the Kentucky state line on thenorth; and the foot of the Cumberland Mountains(west of Crossville) on the east."2.-Modify the first and second indented para-graph of the notice to conform to the language ofthe modified Order set out above.* This Ordermodified by Ruling on Motion and SupplementalOrder ofAugust 26, 1971TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE J. BOTT, Trial Examiner: Upon a chargeof unfair labor practices filed on October 3, 1969,by Coca-Cola Bottling Works of Nashville, hereincalled Employer or Charging Party, against Team-sters, Chauffeurs, Helpers & Taxicab Drivers LocalUnion 327, affiliated with International Brother-hood of teamsters, Chauffeurs, Warehousemen &helpers of America, herein called Union or Respon-dent, the General Counsel of the National LaborRelations Board issued a complaint and notice ofhearingdatedOctober 17, 1969, which heamended on November 12, 1969. The complaint,as amended, alleged that Respondent Union hadengaged in numerous violations of Section8(b)(1)(A) of the National Labor Relations Act, asamended, herein called the Act. Respondent filedan answer, and a hearing was held before me inNashville,Tennessee, on November 19 and 20,1969, at which all parties were represented. Sub-sequent to the hearing, all parties filed briefs whichhave been considered.184 NLRB No. 10 TEAMSTERS, CHAUFFEURS, HELPERS & TAXICAB DRIVERS LOCAL UNION 32785Upon the entire record' in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACTI.JURISDICTION OF THE BOARDThe Employer's principal place of business is inNashville, Tennessee, where it is engaged in themanufacture, sale, and distribution of soft drinks.During the 12-month period prior to the issuance ofthe complaint, the Employer received at its Nash-villeoperation items valued in excess of $50,000directly from points outside the State of Tennessee.Ifind that the Employeris anemployer engagedin commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDRespondentUnionis a labor organization withinthe meaning*of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Setting and the IssuesDuring the Union's attempt to organize the Em-ployer's plant inNashville, the Union authorized astrike and picketing, in which a substantial numberof employees accompanied by some of the Union'sbusiness representatives participated. The strikebegan early in the morning of September 29, 1969,and was still current at the time of the hearing inthis case. In addition to picketing in front of theEmployer's premises, the Union admittedly fol-lowed the Employer's trucks to the premises ofother employers and picketed there. The complaintalleges that during the course of these activities theUnion, by its business representatives and by em-ployee agents, named as such in the complaint,made threats and engaged in other acts of intimida-tion in violation of the Act. In addition, Respondentisalleged to have threatened and intimidated em-ployees of the Employer by the actions of certainstriking employees which occurred away from theplant and not during the course of ambulatorypicketing. The Union, although conceding that cer-tain incidents described in the complaint did occur,contends that there is insufficient proof of identifi-cation to sustain a finding that the persons namedin the complaint committed the acts and that, inany case, there is no showing of agency relationshipbetween the Union and the individuals identified ashaving committed the acts.The case involves serious credibility problemsarising out of a series of similar and dissimilar actswhich began on September 29 and continued toNovember 3, 1969. With the exception of the in-cidents which occurred while trucks were being fol-lowed and picketed, which seem to lend themselvesto separate treatment, for the Union concedes thatit authorized and participated in such picketing, theother events cannot be logically grouped, and so achronological treatment is as good as any other.B. Incidents Occurring in Connection with Picketingat the Premisesof Other Employers1.Destruction of property at Giant Foods StoreOn September 29, 1969, the first day of thestrike, Gilliam a route salesman, and his supervisor,Weiss, arrived at the Giant Foods Store in the 100Oaks Shopping Center and began to unload casesof Coca-Cola for delivery. I credit their testimonythat a Plymouth Road Runner carrying six strikersappeared. Included in the group were Bobby Read,D. Cox, B. Cox, Hanford, Gooch, and Alvie Wil-liams. Someone in the group stated that Gilliam andWeiss should not be delivering, but should join thestrikers.Bobby Read told Weiss that he had beendischarged and intended to get back to work "oneway or the other." Both Weiss and Gilliam in-dicated that they intended to go on working, andthe strikers then began picketing in the vicinity ofthe truck as Weiss and Gilliam entered the store.WhileWeiss and Gilliam were in the store theywere warned by a driver for another company thatsomething was happening outside. They left thestore and found that the pickets had all left, butthat a substantial number of cases of Coca-Colashad been removed from the truck and the bottlesbroken. According to them, they had been awayfrom the truck for between 2 and 10 minutes.Bobby Read admitted that he was at the GiantFood Store when Gillaim and Weiss were there. Hesaid he asked the store manager not to buy Coca-Cola and when the request was refused, he andothers began picketing, but left the area as soon asGilliam andWeiss entered the store. Althoughthere were a number of other strikers with him, hecould not remember the names of any of them. Hedenied that he had broken any bottles and said hesaw no one else involved in any such activity.Although one cannot be certain that Read per-sonally removed any merchandise from the truckwhileGilliam and Weiss were away for a shortperiod, I am convinced that one or more of the sixpickets did and that Read knew it. His failure to re-member' the name of even one of his companionswas particularly unimpressive. I find that the Coca-Colas were removed and smashed by the picketsduring Gilliam's and Weiss' brief absence and thatallpickets present, engaged in a common cause,were responsible.IGeneral Counsel's unopposed motion to correct the transcript is herebygranted427-835 0 - 74 - 7 862. Incidents at Vanderbilt University Hospitaloccurring in connection with the following oftrucks and ambulatory picketingJohn Fann and Curtis Durham testified crediblythat when they left the plant in one of the trucks onSeptember 30, in the morning, headed for Van-derbilt University Hospital, three cars fell in behindthem. One car, a black and white Pontiac, wasdriven by Gerald Vestal, one of Respondent's busi-ness representatives, and the other two containedstrikingemployees.When the Coca-Cola truckstopped for a red light, Vestal drove his car in frontof it and blocked it from making a right turn. Fannand Durham returned to the plant and when theyleft again that morning they were led by a policecar and trailed by Thomas Colbert, Respondent'ssales manager,in his car.When Fann and Curtis arrived at VanderbiltHospital and parked their truck at the dock inorder to unload, they observed the white Pontiacand another car in the parking lot. Soon they wereapproached by strikers Piper, Trauernicht, CharlesReed, and Duke, and a conversation about thestrike began. Charles Reed did not testify, but Fanntestified credibly that, while the group was talking,Reed went to the other side of the parked truck.Two cases of drinks were pulled from the truck.Fann did not see Reed touch the truck, but he sawhim run out the entrance to the hospital.Durhamtestified credibly that he actually saw Reed removethe cases and run back to the Pontiac, which hadnow pulled into the parking lot.Fann and Durham remained at the hospital afterthis incident attempting to service the customer,but within a short time the white Pontiac appearedagain and five men got out and, after telling thedrivers that they should not be delivering, pulled 50or more cases of beverages from the trucks to theground breaking most of the containers.Durhamtestified that he recognized the men as strikersChamberlain, Robinson, R. Duke, Charles Reed,and Samuel Smith.Fann agreed that Reed, Duke,and Chamberlain were present, and he said that helearned later that the other two were Samuel Smithand Robinson.Colbert, the Employer's sales manager,who hadfollowed Fann and Durham to Vanderbilt, observedVestal's Pontiac in the parking lot. The driver ofthe Pontiac parked within 3 feet of Colbert's carand two men got out, but Vestal and Piper, astriker, remained in the car. One of the men, whoColbert later learned was a striker, hit one of hiscar windows with his hand and then attempted toopen the back door. Both men then proceeded torock Colbert's car for a brief period before theyreturned to Vestal's car and left the area. Colbertremained awhile and he saw Vestal return andplace Charles Reed and striker Payne on picketduty before construction work that was being donenear the hospital entrance.Morris Davis, a security guard at Vanderbilt,testified that he saw a white Pontiac on the hospitalpremises shortly after the first incident involvingFann and Durham's truck. Later the Pontiacreturned and was parked near the entrance to thehospital.Fivemen got out and, after telling theRespondent's drivers that they should not be work-ing, draggedcases of Coca-Cola from the truck andthrew them to the ground. Davis got the licensenumber of the Pontiac and walked back toward themen. As he did, they ran past him, got in the Pon-tiac, and left.Daniel Piper,a salesman,joined the strike on thefirst day, but said he abandoned it under the follow-ing circumstances on the second. He testified thaton the first day of the strike James Craighead, oneof Respondent's business representatives in chargeof the strike, at the suggestion of an unidentifiedstriker, turned off a valve which controls the flowof carbon dioxide into the plant and stated that "ifeverything was going like it was that morning ...they would blow the tank up that night." The groupto which Craighead was addressing these remarksthenwalked to Vestal's car where, Piper said,Vestal tried to get a striker to volunteer to blow upthe tank that night, but no one in the group of 25 or30 would do so.Craighead and Vestal denied Piper's accountabout the tank and the dynamite. Craighead said hedid not know what or where the valve was, andVestal said he had never seen a stick of dynamite inhis life.Although I discredit Vestal in otherrespects, and although I feel that Craighead con-cealed the extent of his knowledge about what washappening while trucks were being followed andpicketed during the strike, I was impressed by theirdenials of Piper's testimony in this area.Both menstruckme as intelligent.Although,unfortunately,dynamiting has occurred during strikes,itwouldseem extraordinarily stupid or insane for two busi-ness representatives to announce their plans andsolicit volunteers for the task from a group of 30 or40 men in front of the plant. I find that Piper'stestimony in this respect is incredible.Piper, however, went to Vanderbilt UniversityHospital with Vestal to picket Fann and Durham'struck on September 30, and I credit his testimony,because it is amply corroborated by others and fitswith other facts, that when they got to the hospitalparking lot two men rocked Colbert's car whileVestal sat in his car and laughingly observed theiractions;Vestal parked behind Trauernicht's car,another striker,and placed pickets outside the con-struction site in front of the hospital;Piper spokewith Fann and Durham and while he did, CharlesReed went to the other side of the truck with otherstrikers; all but Reed returned;and Piper heardglass breaking and saw Reed run.Ido not credit Piper's testimony that, after theyreached the hospital entrance and parked, Vestaltold him and others to take cases from the truckand smash the bottles, or that Vestal reprimandedhim "for not doing his part,"meaning not breakingDECISIONSOF NATIONALLABOR RELATIONS BOARD TEAMSTERS, CHAUFFEURS, HELPERS & TAXICAB DRIVERS LOCAL UNION 32787any bottles, when he teturned to. Vestal's car.Neither do I credit his testimony that, when thestrikers returned to the plant where they regularlypicketed, Vestal gathered 8 or 10 of them togetherand lectured them that they all were "going to starttaking your part in all this stuff" and begin "Picket-ing trucks, picketing the plant, cutting tires andputting trucks out of commission." And, moreover,they "might have to start beating up on peoples'heads, shooting people and shooting peoples'houses." Nor do I credit his testimony that Vestalreferred to another strike in which persons wereshot at and trucks overturned as an example for theemployees in the Coca-Cola strike to follow, andthen assurred the group that it need not worryabout getting caught because the Union would bailthem out. Vestal denied that he instructed em-ployees to destroy the Employer's property and de-nied that he had given the advice to a group of em-ployees in front of the plant which Piper said hedid.Although Piper said that a substantial numberof employees were present, he is uncorroborated.Again, I do not believe that Vestal would make apublic announcement and confession of such aheinous program unless he was out of his mind, ortrying to lose the strike, or hoping to get the Unionenjoined.Vestal'sdenial seemed credible, andPiper seemed to be a little too enthusiastic, even indelivery. It was Craighead's and Vestal's revelationsthat gave Piper second thoughts about his involve-ment in the strike, and he said he went back home,and in a few days returned to work. Although noone can be certain what motivated Piper, I feel thatsome rationalization on his part has gone on, andthis is a further reason why I do not accept histestimonyexceptwhere other safeguards arepresent.Charles Reed, who was seen running from thetruck parked at Vanderbilt after the first incident,did not testify. Robinson, who according to Fannand Durham participated in the second incident,testified that he went to Vanderbilt University onone occasion in his own car following a Coca-Colatruck, but when he arrived he drove on by andreturned to the plant. He said he was not at thescene with Vestal and knew nothing about drinksbeing destroyed.SamuelSmith, a striker, testifiedthat he was not at Vanderbilt Hospital during thestrike. Ray Duke testified that he and Charles Reedwent to Vanderbiltin Reed'scar and that only thetwo of them rode together. He found the Coca-Colatruck at the loading dock and picketedin its vicini-ty with other employees, whosenameshe said hedid not know, for 30 to 45minutes.When he left,the truckwas stillthere, he said, but he saw no bot-tles broken while he was there. Duke said he didnot see Vestal in the area.GeraldVestal,one of the Union's businessrepresentatives active in running the strike, con-ceded that he was at Vanderbilt on September 30after following one of the Employer's trucks. Hispurpose was to picket, he said. Piper was with him,and he thought Duke was too, but he was not sure.He said that as he arrived at the location two othercarloads of strikers joined them, and they thenpicketed the entrance to the hospital for about 2hours while a Coca-Cola truck was present. Sincethe picketing was ineffective, according to Vestal,he told all the pickets to leave. He knew of nobreakage of Coca-Colas, and maintained that hefirst learned about it when it was published in thelocal newspapers.Ifind that a substantial amount of propertydamage was done by strikers who were assigned topicket at Vanderbilt Hospital by Vestal and otherunion officials, and that some of them were trans-ported there by Vestal. I also find that some of thestrikers engaged Fann and Durham in conversationand attempted to persuade them not to deliver.When the drivers refused the request, I find thatsome of the strikers, who had gone to the hospitalto picket, destroyed cases of Coca-Colas in an ef-fort to intimidate employees of the Employer andto put pressure on the Employer and those whotraded with him. Some of the strikers named byDurham and Fann as having been present did nottestify, and I find, in any case, that Robinson waspresent despite his denial and that he and RayDuke, who admittedly was engaged in picketing foralmost an hour, were aware that cases of drinks hadbeen dragged from the truck and smashed. I alsofind on the basis of the credible testimony of Fannand Durham that Charles Reed, in the presence ofother strikers, removed some cases of drinks fromthe truck during the first incident and then ran toVestal's car, and that he also participated withother strikers, including Chamberlain, Robinson,and Duke, during the second incident in removingmore cases of drinks from the truck and destroyingthem.2Although I have not found that Vestal directedPiper and others to destroy bottles, I find that hecould not have avoided knowing that property hadbeen destroyed when he summoned the pickets (histestimony), or when they fled to his car after thedamage(Fann'sandDavis'testimony),andreturned to the plant to continue picketing at theprincipal situs of the dispute. I also find, on thebasis of Colbert's testimony corroborated by Piper,that two persons, one a striker, who had been trans-ported by Vestal to the hospital area, harassed Col-bert in Piper's presence by striking Colbert's car,rocking it, and otherwise tampering with it, whileVestal sat in his car and watched.'The complaint names Gary Smith as an agent of the Union in this affair,but there is no evidence that he was present Samuel Smith denied that hewas there,and I have sufficient doubt that he was to make a finding on itBobby Reed denied that he was present and,although he is named in thecomplaint,there is no evidence that he was Without casting any shadowson Fann's and Durham's identifications, it is quite possible that, in theexcitement,they may have placed a striking employee at the scene when infact it may have been someplace else 88DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Destruction of r property at the H. G. Hill storeOn October 1, Fann and Durham arrived at theH.G.Hill store at Thompson Lane and Mur-freesboro Road and found Hames Moore, a striker,talking to the manager, asking him not to buyCoca-Cola. The manager refused Moore's request,and Fann and Durham went to the truck to beginunloading. Durham testified credibly that, when hereached the dock, strikers Moore, Phillips, Shelton,and two other persons were parked close to thetruck. As Durham and Fann began to wheel casesinto the store they heard cases falling off the truckand glass breaking. Both said, and I credit theirtestimony, that they turned and saw Moore bent infront of the truck with a knife in his hand. Durhamsaw Moore move to one side of the truck and heardair escaping.Moore then proceeded to pull wiresfrom under the dash board. Fann and Durhamdescribed the damage as a severed brake fluid lineand radiator hose, and the pulled wires. In addition,five cases of drinks had been removed from thetruckand their contents destroyed. After thedamage had been done the strikers entered the carthat had been parked next to the truck and left, butin a very short time the car reappeared, and one ofthe occupants shot an object with a slingshot hittingthe truck.Moore was the only striker named by Fann andDurham as having-been at the H. G. Hill store whotestified.Moore conceded that he went there with agroup of other persons, whose identities he couldnot recall, to ask the manager of the store not tobuy Coca-Colas. He said he spent 30 minutes ormore in the store while the manager checked withother persons on Moore's request and the otheremployees picketed the store. Moore said he sawno cases removed from the truck, and he deniedthat he had damaged any equipment as Fann andDurham had testified. I have already indicated thatFann and Durham were credible witnesses. On theother hand, Moore seemed to be evasive in anyareawhere striker and union responsibility formisconduct might be involved. Examples of thiswere his failure to recall the name of even one ofthe other pickets present at the store, ignoranceabout where the men got the picket signs, whereand from whom they received instructions aboutfollowing trucks and picketing, and his lack of re-call of when, where, and how many times he hadbeen in Bobby Read's car, as will be noted againbelow in regard to an alleged assault committed byRead. I find, therefore, that the truck was damagedand tampered with during the picketing whileMoore and other strikers were present; Moore wasseen near the truck with a knife in his hand and wasresponsible, at least in part, for whatever damagewas done; the drinks were removed from the truckand broken by pickets and Moore knew about it;and an object was propelled at the truck by one ofthe pickets.4. Incident at the H. G. Hill store at Due WestAvenue and Gallatin RoadAlbert Walls, a routesalesman,was servicing theH. G. Hill store on September 30 around 10:30a.m. with two other salesmen when he heard ob-jects hitting the building and glass breaking on topof the truck. He said he observed two figures on anoverpass, one of whom he recognizedas Paul Hi-land, a striker. Walls urgedHilandto come down ifhe had anything to say, but Hiland drew back on aslingshot and fired aglassball at the truck. Wallssaid that there were many of these objects aroundthe vehicle. Ervin, one of the othersalesmenpresent, testified that he heardglassbreaking as hewas returningto the truck making a delivery andheard Walls shout at two men whom he could notrecognize.Hiland testified that he was not at that particularstore at 10:30 a.m., September 30, but was milesaway talking with a WSM photographer after hav-ing picketed another store of a different companyin a differentarea.He said, that as far as he couldrecall, he had never been at the H. G. Hill store inquestion in connection with the strike and certainlynot when Walls was there. He denied shooting atanyone at any time with anything. Aside from hav-ing been arrested on a warrant sworn out by Walls,he has never been arrested for anything before.Hiland gave an affidavit to the Board during theinvestigation of this case about his alleged par-ticipation in this incident, but it contains nothingabout him being elsewhere when someone shot aglass ball at the truck. Hiland first stated that he didnot think that he mentioned his alibi to the Boardagent, but he also said that he told him that he waselsewhere, but not where he actually was. Accord-ing tohim, although he told the investigator that hewas elsewhere and knew where it was, the agentneglected to put it in the statement. I do not creditthis version, and I find that Hiland was where Wallssaid he was, participating in shooting glass balls atone of the Employer's trucks at the H. G. Hill store.5.Damage to property in connection with adelivery at DixieBi-RiteRouteManager Burger and Route SalesmanBreshears were followed to the Dixie Bi-Rite storeon September 30 by two carloads of strikers. Asthey stopped for a stop sign just before entering thestore's lot, some one pulled cases off the truck andboth men heard them hit the ground. Breshearstestified that he looked back and saw David Collins,a striker, run back andget inone of the cars thatwas following them.After the truck was driven onto the store lot andparked, both cars entered and unloaded 10 or 12men, includingstrikersMitchell,Warner, andMoore. According to Burger, Mitchell entered thestore and Warner and Moore proceeded to openthe side doors of the truck and remove and smash a TEAMSTERS, CHAUFFEURS, HELPERS & TAXICAB DRIVERS LOCAL UNION 32789number of cases of drinks.Breshears added thatCollins was in the vicinity of the smashed bottles,and that Warner had asked him if he had sold manycokes before he went to the other side of the truck.Afterhe did, Breshears heard a crash and, when heinvestigated,found five cases on the ground andCollins,Moore,and Warner standing around. Themirror of the truck had also been bent and a sidevent broken,but Breshears did not see it done.Burger said he saw Warner break the vent withsome object.MartinWallace,manager of the Bi-Rite store,testified that he saw the above incident and that,after the bottles were smashed and the windowbroken by the men who got out of the cars, a per-son who identified himself as a representative ofLocal 327 entered the store and asked him not tobuy Coca-Cola. Thisperson had alighted from oneof the cars and returned to it after talking with Wal-lace. A short time later while Wallace was cleaningup the debris, one of the cars involved in the firstincident drove by and a piece of pipe was thrown atthe truck narrowly missing Wallace.Warner admitted that he was driven to Bi-Rite onSeptember 30 with an employee named Climer, andthatMitchell,Moore,and others,whose names hecould not remember,were also present. He saidMitchell asked the manager not to buyCoca-Colasand when Mitchell advised the strikers that themanager had agreed not to,they all left the scene,having picketed for only 10 minutes.Warner sawno bottles broken or any property damage, he said.James Moore testified that he "may have been"at the Bi-Rite store on September 30 and seenBurger and a route supervisor there.His only pur-pose in going there was to request the manager notto patronizeCoca-Cola and to picket the store if herefused.No Coca-Cola cases were removed fromthe truck while he was there,Moore said.There can be no question that casesof Coca-Colaswere smashed while the pickets were present,forWallace,Burger, and Breshears were therewhen it happened.The presence of the pickets andthe brief period of time during which the damagewas done would be enough to sustain the logical in-ference that only the pickets could have beenresponsible,and I so find.In addition, I rely on thecredited and composite testimony of Breshears,Burger,andWallace that Warner,Collins, andMoore actively participated in the removal ofbeverage cases, that Warner broke a window vent,and that one of the pickets threw a heavy object atthe truck as they were leaving the area.C. Other AllegedIncidents Constituting Restraintand CoercioninViolationof Section 8(b)(1)(A) ofthe Act1.September29, 1969Sam Burnettwas the first driver to leave theplant to make deliveries on September29. 1 find inaccord with his credible testimony that a dozen orso strikers gathered near his vehicle when hestopped for traffic and a number of cases of Coca-Cola were removed from his truck.Although Bur-nett recognized a number of strikers he was onlyable to identify Bobby Read as a participant in thevandalism.Read admitted taking one case from thetruck.Ifind that the incident occurred as Burnettdescribed it, and that Read participated in thedestruction of beverages in the presence of a sub-stantial number of other strikers.The Garrett brothers arrived at the plant between8:30 and 9 a.m. in two trucks to pick up trash asthey did every morning.Enoch Garrett was in thelead truck,and strikers stopped him to talk withhim. One of the strikers told him they were onstrike and one of them said they were"playing forkeeps."Another told him to come back anotherday if he wanted broken glass,for there would be alot of it on the street after bottles were thrown fromthe trucks. Sometime during this exchange,Enoch'sbrother Donald,in the second truck to the rear,sounded the horn,and Enoch saw a man step awayfrom the rear of the truck he was driving.Donald Garrett blew the horn to warn his brotherbecause he saw a person approach the rear of thetruck and saw on a tire with a knife for about 10seconds.The effort seemed unsuccessful,and theperson then punched at the tire with the knife. Justas Enoch heard the warning and got out of his trucka policeman appeared and apprehended the manwith the knife.Captain Raymond Marler of the Metro PoliceDepartment saw a person with an open knifecutting on the back tire of the Garrett truck and ar-rested him. The person identified himself as "JerryVestal."Vestal admitted that he approached the truckwhen the pickets stopped it to talk with the driver,and that he had an open knife in his hand.His ex-planation for the knife was that he had been whit-tling previously and had neglected to close it. Hedenied cutting or coming in contact with the tire.The witnesses who testified that Vestal wascutting at a tire told a simple,unadorned story, butVestal'saccount of his actions is unbelievable. Ifind that Vestal sawed on the tire in an attempt toprevent the Garretts from entering the plant andthat his conduct occurred in the presence of a sub-stantial number of strikers.Ido not find howeverthat he made the statement"playing for keeps" asalleged in the complaint.Raymond Sanders arrived at the plant on Sep-tember 29 around noon to get his paycheck. Hetestified that Craighead,a union business represen-tative, approached him and,after asking him wherehe was going and being given the reason, told himthat he "could sign this card and then(he)could goin."Sanders said he signed a union card forCraighead,but did not read it.He also said he didnot know who Craighead was at the time and didnot know that it was a union card when he signed 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDit.Itappears from his testimony that he learnedwho Craighead was from someone else, and that hissupervisor explained to him that he had signed aunion card when he told him what happened afterhe entered the plant.Craighead could not remember Raymond San-ders, but he said he asked many employees to signunion cards that morning, and he denied that hehad told any of them that they could not enter theplant until they signed a union card.My recollection of and reading of Sanders' ver-sion of this incident leads me to conclude that hewas not particularly sure about what Craighead ac-tually said to him. Under cross-examination, for ex-ample, he added that Craighead explained why heshould sign a union card, stating that if he did nothe would not have a job when the Union obtainedrecognition. I find that Craighead did not tell theemployee that he could not enter the plant unlesshe signed a union card.3Sanders left the plant at noon and went to a near-by restaurant for lunch where he met Wilson,another employee. While the two were eating, GarySmith, a striking employee, joined them. Accordingto Sanders and Wilson, Smith asked them if theyhad signed union cards. Wilson told Smith that hehad not, and explained why. He said Smith told himthat he was crazy because the Union was one of thebest things that could happen, and that sooner orlater it would be recognized and Wilson would beout of a job. Sanders said that Smith stated duringthe conversation thatWilson ought to sign up,because if he did not he could be beaten up "oranything could happen" to him. Wilson told Smiththat he was not concerned, but he said Smith addedthat a "bunch of high ranking men from Chicago"would come down and they were "going to takecare of everything."Gary Smith did not testify, and I find that hisconversation with the employees was essentially asthey described it.2.September 30, 1969On the second day of the strikeas SalesManagerColbert was leaving the plant in his car, Warner,one of the pickets, threw coffee or cocoa at thewindow on the driver's side. He also said thatsomething "or someone" hit the other side of thecar and thatBusinessRepresentative Vestal was inthe group of the strikers. Daniel Piper, who was onstrike for 2 days, testified that he saw Warner throwthe coffee at the window and heard the noise ofsomeone kicking the car. He said Vestal was on theside opposite him.Vestal testified, and although he did not refer tothe testimony about his kicking a car, both he andWarner denied that any coffee or liquid was thrownatColbert's vehicle. I credit Colbert's testimony,'The complaint alleges the violation as telling employees that "theymust sign a union authorization card before they may enter the premises "and find that he saw Warner empty a cup of liquidon his car. I do this without relying on Piper'stestimony, for I thought Warner was less persuasivethan Colbert. I do not find that either Colbert orPiper made a sufficient identification of Vestal asthe person who was responsible for "thumping" orkicking the auto, although I do find that he waspresent in the group.3.October 1, 1969Production Manager Craven testified that on themorning of October 1 a McClendon Truck Linedriver delivered a load of bottles to the plant.Craven went out to let the truck in and heardCraighead ask the driver not to cross the picketline.The driver indicated that he was going todeliver, and Craven opened the plant door. At thatpoint, a group of strikers gathered in back of thetruck and prevented it from entering for about 10minutes. As the front of the vehicle gradually ap-proachedtheentrance,CravenoverheardCraighead tell the driver that "they'd get him lateron the road," and also advise the pickets that theyshould not let the driver cross their picket line.The McClendon driver was not called as a wit-ness. Craighead conceded that he spoke to driverswho were making deliveries and asked them not todeliver, but he denied threatening anyone who wasdelivering merchandise. He was unable to recall thespecific incident described by Craven.In this instance I am satisfied that Craven's recol-lection is better than Craighead's. I find thatCraighead, in the presence of strikers, threatenedthe McClendon driver with something unpleasant ifhe performed services for his employer and also in-structed the strikers to attempt to prevent thedriver from entering the Employer's premises.It appears that the Employer obtained a court in-junction restricting some of the Union's activitiesshortly after the strike began. Raymond Sanderswas at the plant on October 1 in the afternoon andheard Craighead discussing the recently issued in-junction with a group of strikers. According to San-ders, Craighead said that the injunction "had a lotof loopholes in it, and it didn't mean too much."Craighead then advised the strikers not to "doanything ... around the plant" but to "do it awayfrom the plant." Also, according to Sanders, inreference to the injunction, Craighead mentionedanother strike in which the 'Union had been in-volved where thousands of gallons of milk had beenspilled by strikers. Craighead noted that althoughthe Company in that case "took them to court," thecourt found the Union not guilty. Sanders statedthat Craighead then gave other examples of howunion pressure had worn down other employers andconcluded that "This is what we are going to haveto do to the Coca-Cola Company. We are going toIt is even questionable that Sanders'version "he told me I could sign thiscard and then I could go in" contains a threat TEAMSTERS, CHAUFFEURS, HELPERShave to wear them down." Sanders also said that atthat point one of the female strikers stated that shewas goingto "beat hell" out of a nonstriker, butCraighead warned her not to do it around the Em-ployer's premises, having prefaced his warning,however, by stating that the employee could doanything she wanted elsewhere. Sanders also re-calledCraighead saying something at this timeabout strikers telephoning him if they "get caught"and promising to "get (them) out."Craighead testified that he spoke with the strikersthree or four times a day on the picket line duringthe first few days of the strike "with reference totheir behavior." He admitted telling the group thatthe Union would "wear" the Employer down, buthe said he amplified this to describe how it wouldbe done. In essence, he said he told strikers that theEmployer would be "worn down" by picketing andboycotting the Employer's products. He deniedreferring to a milk strike where milk was dumpedby the Union, and stated that the Union had notbeen involved directly in such a strike.The above evidence provided by Sanders was of-fered not to prove a separate violation of the Actbut to show that the Union encouraged acts ofviolence on the part of strikers. Again I find thatSanders was not completely sure about exactlywhat Craighead said, what he meant, or in whatframe of reference he uttered his remarks. On theother hand, it seems clear to me that Craighead didnot recall everything he said, and later rationalizedtomake everything he said in those undoubtedlyconfusing days conform with accepted practice.That Sanders was uncertain appears from his state-ments that he did not know what Craighead and agroup of strikers were discussing when Craigheadtold them to telephone him if they "got caught,"thatwhen Craighead was explaining about thecourt injunction, he said that the strikers "could goahead and keep doing what we had been doing,"but Sanders did not know what the strikers hadbeen doing and Craighead could have been talkingabout anything. Moreover, Sanders, like Craighead,stated that in regard to "wearing" the Employerdown, Craighead had been talking about "stoppingtrucks, picketing the building with signs, and stufflike this," but that he did not say "fighting oranything."On the other hand,Sanders continued tocrediblymaintain that in the frame of referenceabout milk being dumped, Craighead indicated thatsuch was the type of thing a union had to do to win,and he appeared very certain that Craighead madea distinction between violence on the picket lineand violence away from the plant.Ido not accept Sanders' version completely, but Iam convinced,and I find that there was a discus-sion about violence near the plant,about violencein another strike,about picketing and boycotting,and about a bail. Although I do not find in thesestatements an incitement to violence, I find that theUnion took a tolerant position about violence,either on a union or individual level, during strikes,& TAXICAB DRIVERSLOCAL UNION 32791and did little to discourage the employees from en-gaging in improper incidents which often naturallyoccur in heated strikes. This is more significant inthe light of the fact that admittedly it was duringthese talks that Craighead and others were advisingstrikers about how they should behave and outlin-ing the Union's strategy designed to win the strike.4.October 4, 1969JohnFannandWilliamBreshears,routesalesmen, drove to work together in Fann's car onOctober 4. Fann testified that as he entered theplant entrance with his car windows rolled down,Craighead, who was standing in the alley on thedriver's side, said, "If you get home tonight you'llbe lucky," or something to that effect. Fann said hecould not recall Craighead's exact words.Breshears testified that he, too, could not re-member the exact words, but Craighead said"something ... like," "I hope you make it home,"and may have used the word "tonight." Breshearsalso said that Craighead's remarks had somethingto do with "being alive tonight."CraigheadcouldnotrememberFannorBreshears by name, but said that although he askedmany drivers to join the strike, he could not recalltelling any driver that he hoped "they'd make ithome okay."In my opinion, Breshears did not hear as much ashe said he did and also interpreted what he did hearto add and include the "being alive tonight" re-mark. I have previously found Fann to be accurateand truthful, and I was impressed by his simple andlow-keyed version of what Craighead said withoutany attempt to make it sound worse than it was. Iam inclined to credit him again over Craighead'sweak and indefiniteexplanation.IfindthatCraighead made a remark to the drivers which in-dicated, and was so designed, that there was a per-sonal risk involved in crossing the picket line.5.October 6, 1969As Route Salesmen Sam Burnett and C. H. Wil-liams were leaving the plant in a company truck onOctober 6, 1969, they said Bobby Read, a striker,made a remark to them. Burnett said Read said,"Sam, we are going to have to go after the girls."According to Williams, Read stated, "We are goingto get your women next." Nothing else was said,and they drove off. Both men are married, and thesomewhat cryptic remark, which Read denied mak-ing, is supposed to have been a threat to involve thewives of the drivers in the strike in some unpleasantway. Burnett and Williams struck me as sincere andreliable, and I find that a remark was made by Readto the effect that"girls" or "women" would be ap-proached by the Union next in some way.6.October 20, 1969Raymond Sanders continued to work during thestrike, and as he was going home on October 20 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDand passing a cafe approximately a block from theplant, two men came out of the cafe and one yelledsomething at Sanders, but he did not stop. The twomen ran after Sanders, and he stopped. The tallerof the two asked Sanders if he was working at theCoca-Cola Company, and Sanders said he was.After another remark or two, the shorter person hitSanders with his fist in the face. The assailants thentold Sanders not to come to work the next day orsomething worse would happen to him. Sanderspromised that he would not.'Sanders telephoned the plant and a car was sentfor him. When he got to the plant, Jones, plant su-perintendent, had Sanders look out a plant windowat a group of strikers gathered outside. Sanderspointed to two of the men as his attackers, andJones told him they were Samuel Smith and BobbySamuals. Plant Superintendent Jones confirmedSanders' testimony and added that he had knownboth men as employees for several years.Samuel Smith has been on strike since thebeginning and has picketed at the plant and fol-lowed trucks. He knows Bobby Samuals, and heagreed that he frequented the cafe near the plant,but he said he did not know Sanders. Smith had norecollection of being with Samuals at a time whenSamuals stopped any employee to talk to him, buthe denied that he had seen Samuals strike anyone.Smith conceded that he had been picketing at theplant on October 20.Bobby Samuals testified that he was at the plantpicketing on October 20, and he denied striking orseeing Smith strike any employee that day or anyother day. He said he did not know Sanders, but herecalled that once during the strike he approacheda nonstriker in front of the cafe near the plant and,after making sure he was a nonstriker, told him "heshould be on strike with us." On this occasion,however, Smith was not with him, he said.Ihave previously evaluated Sanders' testimony ina different context and found that, inexperiencedand unversed as he is in strike and labor problems,his account of exactly what Craighead said to himand to a group of strikers could not be fully ac-cepted, but there is no question at all in my mindthat he was attacked as he said he was and that hewas able to pick out Smith and Samuals as his assai-lants shortly thereafter.' I find, on the basis of thecredited testimony of Sanders, Dickerson, andJones, that both Smith and Samuals interfered withSanders' attempt to leave the plant peaceably, thatboth men threatened him with reprisals, and thatSamuals, the short man with the goatee, assaultedhim.7.October 23, 1969Donald Stephens, 17 years old, had been em-ployed by the Company for a very brief period be-fore the strike and continued to work during thestrike.He testified that on October 23 while walk-ing near the plant on his way to connect with a ridehome, Bobby Read,James Moore, and two otherpersons, whose faces he could not see,rode pasthim in a gold colored Plymouth Road Runner, andone of the persons shouted at him, asking himwhere he got the coat he was wearing(referring tothe Coca-Cola coat).Stephens said he kept walkingand, as he was crossing a bridge about a mile or soaway, was struck by a bottle thrown from the samecar. He looked up and saw Read and Moore in thecar which had now passed him. Stephens said hedid not know the men by name but had seen themin the plant. On the next day when he reported theincident to the Company he was shown films ofstrikers,and he picked out Moore and Read as par-ticipants in the bottle-throwing incident.Plant Su-perintendent Jones corroborated his testimonyabout identifying Read and Moore from picturesshown him in the plant.Approximately one-half hour before Stephensleft the plant,and, if believed,was followed byMoore and Read,Gary Lyons,Robert Wilson, andthree other nonstrikers left the plant and crossedthe street to reach the car of one of them parkednearby.As they did,according to Lyons and Wil-son, a Plymouth Road Runner appeared and one ofthe occupants shouted at them through a bull horn.After theyreached their car and left the lot theywere followed by the people in the Plymouth.Lyons testified that when they reached the businessdistrict of Nashville and stopped for a traffic light,he was struck in the face with an object.Lyons wasseated in the back seat with the windows down. Hesaid he turned and saw Bobby Read standing at theback bumper of their car,with a bottle in his hand,and James Moore standing outside the Plymouthnear the door.Wilson corroborated Lyons in essentials. Headded that when they drove away from the parkinglot and were followed, he saw Billy Cox,Moore,and Read in the Plymouth.He said he saw Mooreget out of the car at the traffic light and saw Readhit Lyonson the face with a bottle. Nothing wassaid to the strikers by the group in the car whichWilson was driving,and the strikers left immediate-ly.Neither Wilson nor Lyons knew all persons in thestrikers' car.Wilson said he knew Billy Cox andpicked Moore and Read out of films shown him thenext day at the plant.Lyons also said he knew thatthe driverwas Cox,and that he identified theothers when he was shown films with Wilson. Su-perintendent Jones,who was present at the filmshowing,testified thatWilson and Lyons were ableto identify persons involved in the incident whomhe then named as Cox,Moore, and Read.'The fact of the assault is really beyond question for it was witnessed byS.M Dickerson,an employee of the board of education and a disinterestedwitnesssHis statement that hewould not forget the face ofthe man who hit himfor a thousand dollarswas particularly impressive TEAMSTERS, CHAUFFEURS, HELPERS & TAXICAB DRIVERS LOCAL UNION 32793Read denied that he struck Lyons with a bottle,and said he was not present at the location wherethe incident took place.He also testified that hewas not at the scene where a bottle was thrown atStephens,and he said that he did not throw a bottleat anyone or see one thrown.He admitted owner-ship of the Plymouth Road Runner and concededthat it was frequently driven by other strikers, in-cluding Cox and Moore.Moore testified that hehad never ridden down Church Street in a car withCox and Read,which was where the assault onLyons allegedly took place,and he also denied thathe had followed a car from the plant accompaniedby Cox and Read.Read and Moore were clearly evasive in theirtestimony about the use of Read's Plymouth andabout who drove in it. They clearly were attemptingto cover up something.Itmay be that Moore wascovering for Read,or Read for Cox, who did nottestify.In any event,Ihave no reason to discreditthe testimony of Stephens, Lyons,and Wilson thatassaults took place,for I can see no possible reasonfor them to have separately contrived their stories.Despite a lingering uneasiness about the reliabilityof identifications made in the presence of high su-pervisors from pictures of strikers taken by the Em-ployer, I have no doubt from their testimony thatStephens,Lyons, andWilson did select threestrikers from the films as persons involved in the in-cidents, and I see no possible reason why Jones orothers would have taken the risk of telling the threethat the persons they had picked out were Cox,Read,and Moore,if they were not. I find thereforethat, in the course of following nonstrikers from theplant,Cox, Read, and Moore were involved in at-tacks on the persons of nonstrikers.8.November 3, 1969Early in the morning of November 3 a McClen-don Company truck arrived at the Coca-Cola plantwith a load of material.The driver went to sleep inhis cab,and FrankLaMay,a security guard sup-plied to Coca-Cola by a private company, promisedto wake him around 6 a.m. LaMay testified that, atapproximately5:45 a.m., a picket,whose name hedid not know at the time,slapped the door of thetruck and asked the driver if he did not know thatCoca-Cola was on strike. LaMay, who was about 15feet away at the time, said he heard the driver replythat his company was not on strike and the picketresponded to this by asking the driver if he had afamily in Alabama. According to LaMay, the driver"apparently"saidhe had, and the picket thenstated that if the driver wanted to see his familyagain he should not unload his truck.This causedthe driver to roll his window down and ask thepicket if he were threatening him and his family, towhich the picket replied, in effect, that he couldtake it like that,and added,according to LaMay,who noted that he could not remember the entireconversation,the threat that "You or the truckeither one won't make it out of the State of Tennes-see if you unload."After his exchange with the driver,the picketwalked over to LaMay and called him a "scabguard,"but LaMay made no reply. Shortly afterthis, he said he learned that the picket was Miller,when he identified himself as such to Jones, plantsuperintendent. LaMay said that,around 6:15 a.m.,the then unknown picket who threatened the Mc-Clendon driver was speaking to a group of picketsand advising them not to"speak to Coke em-ployees"but also instructing them,ifCoca-Colaemployees spoke to them,"to slap them,just walkup and knock the employees."Jones then asked thespeaker who he was and he replied that"his namewas BillMiller,official representative of Local327."BillMiller did not testify,but neither was the Mc-Clendon truckdriver called,and although Jonestestified,there is nothing in his testimony aboutMiller revealing his identity to him in LaMay'spresence. Miller may be an"agent" of Respondent,but Craighead testified without contradiction thathe is not a business representative,but is hired to"watch"the pickets and "see that nothing goeswrong" on the picket line,particularly when regu-larbusiness representatives are not present. InCraighead's words,Miller is"more of a picket cap-tain" who functions as such wherever the Union isinvolved in a strike.Despite the fact that LaMay's testimony is unde-nied, I am reluctant to credit it, not only becausetheMcClendon driver and Jones did not cor-roborate it, even though they were key participantsin the morning's events,but also because I felt atthe time,and still feel after reading the testimony,that LaMay exaggerated what he heard,or said heheard.For example,he was 15 feet away from thedriver-picketconversation,whichmakes itquestionable that he heard such fine details, and itseems unlikely that Miller,with his experience,would threaten a driver's life in the presence of acompany guard,and then, to insure that the guardwould not forget him, walk over and call him ascab, and later on in the morning,after telling thepickets publicly to attack nonstrikers,proclaim"himself as Bill Miller,official fromLocal 327." Ialso think it of some significance that Miller's nameappears no where else in the testimony of some 25witnesses called by the General Counsel. Thetestimony will not be relied on.D. Analysis,Additional Findings,and Conclusions1.The Union's responsibilityIhave found that practically all of the acts orstatements alleged in the complaint,as amended, asviolations of Section8(b)(1)(A) of the Act didoccur substantially as testified to by witnesses forthe General Counsel. Under that section of the Actit is an unfair labor practice for a labor organization 94DECISIONSOF NATIONALLABOR RELATIONS BOARDor its agents to restrain or coerce employees in theexercise of their rights to refrain from engaging in astrike or other concerted activities.6 The principalquestion remaining, however, since the facts havebeen found essentially as alleged, is the responsibili-ty of the Union for the acts or statements of picketsand strikers, who, unlike Craighead and Vestal,union business representatives and admitted agents,the Union contends have not been shown in therecord to have any agency relationship withRespondent.Under the law and the cases, a union's responsi-bilityfor acts, such as those which have beenfound, is judged in accordance with the "ordinarylaw of agency," and it is liable for the acts of anagent "within the scope of the agent's generalauthority, or the `scope of his employment' .even though the (union) has not specificallyauthorized or indeed may have specifically forbid-den the act in question."' It is enough if the prin-cipal actually empowered the agent to representhim in the general area within which the agentacted.' The Act itself provides in Section 2(13) thatthe "question of whether the specific acts per-formed were actually authorized or subsequentlyratified shall not be controlling," and the Board hasheld that "authorization or ratification may bemanifested by conduct, sometimes even passiveacquiescence as well as by words."9In the light of these principles it is clear that theRespondent Union is responsible for the acts of thestrikers committed in the course of following trucksand picketing at the premises of the Employer'scustomers. Ambulatory or roving situs picketing isan established technique in labor disputes and doesnot offend the policies of the Act if conductedwithinthe"rulesof the game."10BusinessRepresentative Craighead testified that the Unionfollowed as many trucks as it could, and that thetrucks were picketed with as many pickets availableas they were making deliveries. Customers werealso asked by the strikers not to patronize Coca-Cola. Picket signs were prepared by the Union andfurnished the pickets. Both Craighead and Vestalvisitedmerchants and asked them not to buy theEmployer's products, and the record shows thatVestal transported many pickets in his car to thepremises of secondary employers and was close tothepicketswhen cases of Coca-Cola weredestroyed at Vanderbilt University Hospital duringthe strike. Indeed, I have found that he knew whatthe strikers had done there. It appears, therefore,that following trucks, picketing at the customers'premises, and appeals to them were union venturesand, legally and in fact, an extension of the Union'sprimary picket line. It is well known that inauthorized strikes unions are normally responsiblefor the acts of authorized pickets." Threats and theemployment of force on a picket line, even thoughforbidden, are reasonably to be expected, and so"within the scope of employment of pickets forwhich the labor organization is responsible. "12I find that the destruction of Coca-Cola, damageto trucks, and harassment of nonstriking drivers byroving pickets were also reasonably to be expectedand within the scope of employment of the pickets.This would be so even if the Union had made someeffort to prevent it, but neither Craighead norVestal made any investigation of the incidents, ordisciplined, reprimanded, or removed any strikerfrom the area because of his activities. On the con-trary, I have found on the basis of that part of San-ders'testimonywhich I have credited thatCraighead spoke to strikers about a milk strikewhere milk had been dumped and took a generallytolerant attitude about the activities of strikers, par-ticularly away from the plant, and, in addition,threatened and interfered with a driver who wasmaking a delivery. Vestal did less in instructingstrikers than Craighead did, as well as condoningthe destruction of property at Vanderbilt.13 His at-titude about what strikers should and should not doduring a strike was illustrated by his participation inthe Vanderbilt incidents, including his amused ob-servation of Colbert's car being rocked, and his at-tempt to cut a tire on the Garrett truck in thepresence of a group of strikers.Ifind and conclude that the Union is legallyresponsible for the acts of strikers and pickets atthe following locations, as alleged in the complaint.a.Giant Foods Store in 100 Oaks ShoppingCenter in Nashville, on September 29.b.Vanderbilt University Hospital in Nashvilleon September 30.c.The H. G. Hill Store at Thompson Lane andMurfreesboro Road in Nashville, on October 1.d.H. G. Hill Store at Due West Avenue andGallatin Road in Nashville, on September 30.e.Dixie Bi-Rite Store at Glen Rose and FosterStreets in Nashville, on September 30.° InternationalLongshoremen'sand Warehousemen'sUnionC 10 (Sun-set Line and Twine Company),79 NLRB 1487SunsetLine andTwine,supra,1507, 1509,International Brotherhood ofTeamsters, LocalUnionNo377, 159 NLRB 1313"Perry NorvellCompany, 80 NLRB 225, 243-244, SunsetLine andTwine Company,supra, 1509°SunsetLine and Twine,supra, 150810 SeeN L R B v Local 294,InternationalBrotherhood of Teamsters(K-C Refrigeration TransportCo ), 284 F 2d 887 (C A2), Local379,Building Material&Excavators, alw Teamsters(Catalano Bros , Inc ),175NLRB 459,Perry Norvell Company, supra,239" Local 612, International Brotherhood of Teamsters,etc (Deacon TruckLine, Inc ),146 NLRB 498, 5031tUnited Furniture Workers ofAmerica,CIO (Colonial Hardwood Floor-ingCompany,Inc), 84 NLRB 563, 587-588" Drivers, Salesmen,Warehousemen, etc Local 695, IBT(TonyPellitteriTrucking Service,Inc ),174 NLRB 753 TEAMSTERS, CHAUFFEURS, HELPERS & TAXICAB DRIVERS LOCAL UNION 32795By such conduct, Respondent Union restrainedand coerced employees in violation of Section8(b)(1)(A) of the Act.For the same reasons I find that Respondent vio-lated the Act when Bobby Read, a regular picketwho also engaged in roving picketing, participatedin removing cases of Coca-Cola from one of theEmployer's trucks in the presence of other em-ployees at the plant on September 29.Acts committed by authorized business agents ofthe Union which restrain and coerce employees areclear violations, of course, and I find that GeraldVestal's cutting at the tire of the Garretts' truck, onthe morning of September 29, in the presence of agroup of strikers, and his participation in the in-cidents involving rocking and attempting to enterColbert's car at Vanderbilt University, on Sep-tember 30, in the presence of strikers, were addi-tional violations of Section 8(b)(1)(A) of the Act.Craighead's remark to a McClendon Companytruckdriver, who insisted upon making a deliverydespite Craighead's request not to, that "they'd gethim later on the road" was obviously designed tofrightenthedriver,and this statement andCraighead'sparticipationwith the strikers inblocking ingress to the plant were additional viola-tions of the same section. For the same reasons,Respondent violated the Act by Craighead's state-ment to Route Salesmen Fann and Breshears onOctober 4, as they entered the plant, to the effectthat they would be "lucky" if they got home safelythat night.Bobby Read's statement to nonstriking RouteSalesmen Burnett and Williams as they left theplant on October 6 that "we" are going after the"women" or "girls" next is somewhat obscure, butRead denied making it, and no explanation of whatthe words meant, or could have meant, was offered.Nevertheless, in the context of this heated strike,and in the light of some of Read's and the Union'sother activities, the remark is not so cryptic that itshakes my conviction that it was designed to instillfear in the minds of the drivers about the safety oftheir families. This was restraint and coercion inviolation of the Act.Bobby Samuals and Samuel Smith, who wereregular pickets, followed employee Sanders fromtheplant and threatened him with additionalreprisals after one of the two assaulted him. Thiswas not a "frolic and detour" on their own, for theyimmediately returned to the picket line and, in anycase, the activity took place close enough to plantto -make it part of the activity in which they wereregularly engaged. By such conduct, the Union vio-lated Section 8(b)(1)(A) of the Act.If, in the context of this case, the strikers hadthrown bottles at nonstrikers as they left the plant,the violation would be obvious. It is no less clearthat when Read and Moore followed Stephens inRead's Plymouth Road Runner from the immediatearea of the plant, where they had been picketingand shouting at employees through a bull horn, andthrew a bottle at him, that they were merely con-tinuingthe harrassment they had been engaged inat the plant and elsewhere. Read and Moore appearfrequently in this case in Read's Plymouth at andaround the plantharassingnonstrikers,as in this in-stance, andas inWilson's and Lyons' cases, asdesceibed next, as well as at the premises of otheremployers, as found above. I see nothing to indicatewhen Read and Moore followed Stephens andsomeone hurled a bottle at him from Read's carthat these strikers were engaged in an independentoperation.The Union's responsibility for the assault onLyons is even clearer. Here the testimony trails thePlymouth, containing Read, Moore, and Cox, fromthe plant, to the parking lot, and then in its pursuitof the nonstrikers to the area where the assaulttook place. I find that the Union, by its agents,Moore, Read, and Cox, acting within the scope oftheiremployment, restrained and coerced em-ployees in violation of the Act, by said agents con-duct in regard to Stephens and Lyons.2. Incidents or responsibility not established by apreponderance of the evidenceHaving found that Craighead did not tellRaymond Sanders that he could not enter the plantunlesshe signed a union card, I find no restraintand coercion in the conversation as alleged in thecomplaint.Sanders and Wilson had a conversation withGary Smith during lunch at a cafe near the plantduring which Smith told Wilson that he could bebeaten up because he did not sign a card. The lineis fine, but this conversation, it seems to me, was amatter solely between three rank-and-file em-ployees and not authorized, ratified, or condonedby the Union. Gary Smith picketed, but he does notstand out like others whose activities I have foundbind the Union. I find that the Union did not violatethe Act by reason of his statements.Because,as set out more fully above, I havefound certain infirmities in LaMay's testimony andin the circumstances surrounding his account ofMiller'sallegedthreatstoaMcClendontruckdriver, I find no violation in this incident asthe complaint alleged.StrikerWarner splashed, or threw, a cup of cof-fee or cocoa at Colvert's car window as he left theplant.Vestal, the Union's business representative,did not see it, and I find the incident too insignifi-cant in the circumstances to constitute separateviolations of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion III, above, occurring in connection with theEmployer's operations described in section I,above, have a close, intimate, and substantial rela- 96DECISIONS OF NATIONALtionship to trade,traffic,and commerce among theseveral States and tend to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices,itwillbe recom-mended that it cease and desit therefrom and takecertain affirmative action deemed necessary to ef-fectuate the policies of the Act.InTeamsters,Chauffeurs,Helpers and TaxicabDrivers Local Union No.327 (Whale,Inc.),178NLRB 422, the Board took official notice of theRespondent's "proclivity to engage in mass picket-ing, picket line violence, and threats of violence" asdemonstrated in prior cases.N The Board con-cluded inWhale,Inc., supra,that in view of theconduct under consideration and in past cases, abroad order against the Respondent and its agentswaswarranted.AlthoughRespondentUnionreduced the level of its attack somewhat in thiscase,the conduct which it engaged in here is notunlike its conduct in previous cases. I will recom-mend to the Board, therefore,that it issue an orderof the type it issued inWhale, Inc.The General Counsel and the Charging Partyhave also asked that the Respondent Union berequired to publish the Board notice both in Nash-ville Banner and the Nashville Tennessean becausethe local newspapers gave continuing coverage oftheUnion'smisconduct during the strike. TheBoard has yet to issue a broad order against thisRespondent which has been backed up by a courtdecree.The question of wider publication,it seemsto me,ought to be postponed until the effectivenessof a broad order enforced by court decree is tested.Iwill not recommend publication of the notice innewspapers.15Upon the basis of the foregoing findings of factand upon the entire record in the case, I make thefollowing:CONCLUSIONS OF LAW1.Coca-Cola Bottling Works of Nashville is anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act." Teamsters,Chauffeurs,Helpers andTaxicabDrivers, LocalUnion 327(Hartmann Luggage Company),173 NLRB 1420InN L R Bv Teamsters,Local 327(HartmannLuggage Company),419 F 2d 1282(C A 6), thecourt of appeals agreed that the Board could take judicial notice of its owncases involving the same union and held that there was substantial evidence"on the whole record to justify the Board's finding that the union haddemonstrated a proclivity to engage in violent conduct,"and that theBoard, therefore,might be justified in issuing a broad order not limited tounion activity at the particular employer involved The court remanded thecase to the Board,however,because it thought the order violated the provi-sions of Rule 65(d) of the Federal Rules of Civil Procedure In HartmannLuggage, the Board'sOrder applied to employers within the union's "ju-risdictional territory,"which was not defined, and this was not specificenough,the court said InWhale,Inc , however,the Board dropped thatlimitationThe court also felt that the order was defective since it was notlimited in time and because it was "both too broad and too vague in rela-tion to persons expectedto obeyit" It seems to me that a time limitation isLABOR RELATIONS BOARD2.The Respondent is a labor organization withinthe meaning of Section 2(5) of the Act.3.By engaging in the conduct found to be viola-tions of the Act set forth in section III, D, above,the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section2(5) of the Act.4.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact andconclusions of law and upon the entire record inthe case, it is recommended that Respondent, its of-ficers, agents, and representatives, shall:1.Cease and desist from restraining or coercingemployees of Coca-Cola Bottling Works of Nash-ville, or any other employer in the exercise of therights guaranteed them in Section 7 of the Act, bythreatening to cause harm to employees or thefamilies of employees of said companies; by assault-ing the employees of said companies; by blockingingress to the plant to the employees of said compa-nies,or striking or rocking the cars of employees ofsaidcompanies; by cutting tires of employees ofsaid companies; by causing or threatening to causedamage to the property of said companies, or inany othermanner restrainingor coercingsaid em-ployees in the exercise of their Section 7 rights.2.Take the following affirmative action designedto effectuate the policies of the Act:(a)Mail a copy of the attached notice marked"Appendix"" to each of its members and post co-pies thereofat its businessoffice and meeting hall.Copies of said notice, on forms provided by the Re-gionalDirector for Region 26, after being dulysigned by the Union's official representative shall,immediately upon receipt thereof, be mailed toeach member, posted and maintained for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to its members arecustomarily posted. Reasonable steps shall be takento insure that such notice is not altered, defaced, orcovered by any other material.something too difficult to tailor in advance, but must be determined by theRespondent's future conductAs faras those against whom the order runsis concerned, the Board inWhale, Inc,did not include "successors and as-signs" in the order which were the words which the court found objectiona-ble See, however,Regal KnitwearCompany v N L R B,324 U S 915The TrialExaminer denied a similar request inWhale, Inc, supra -16 In the event no exceptions are filed as provided by Section102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and Recommended Order hereinshall, asprovidedin Section 102 48 of the Rules and Regulations, beadopted bythe Board and become its findings,conclusions,and order, andall objectionsthereto shall be deemedwaivedfor all purposes In the eventthat the Board'sOrder is enforcedby a Judgmentof a UnitedStates Courtof Appeals, the wordsin the notice reading"Posted byOrder of the Na-tional LaborRelations Board"shall be changed to read "Posted Pursuantto a Judgmentof the United States Court of Appeals Enforcingan Order ofthe National Labor Relations Board " TEAMSTERS, CHAUFFEURS, HELPERS & TAXICAB DRIVERS LOCAL UNION 32797(b) Sign and mail sufficient copies of said noticeto theRegionalDirector for Region 26, for postingsby Coca-Cola Bottling Works of Nashville at all lo-cations where notices to employees are customarilyposted, if said company is willing to do so.(c)Notify said Regional Director, in writing,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith."IT IS FURTHER RECOMMENDED that the complaintbe dismissed insofar as it alleges violations of Sec-tion 8(b)(1)(A) of the Act not specifically foundherein." In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within 10 days from the date of this Order,what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten to cause harm to em-ployees or the families of employees of Coca-Cola Bottling Works of Nashville, or any otheremployer; or assault employees of said compa-nies.WE WILL NOT block ingress to the plant ofsaid company or any other employer, strike orrock cars, or cut the tires of employees of saidcompany, or any other employer.WE WILL NOT cause or threaten to causedamage to the property of said company, orany other employer.WE WILL NOT in any other manner restrainor coerce employees of Coca-Cola BottlingWorks of Nashville, or the employees of anyother employer in the exercise of the rightsguaranteed them by Section 7 of the Act.TEAMSTERS, CHAUFFEURS,HELPERS &TAXICABDRIVERS, LOCAL UNION327, AFFILIATED WITHINTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN &HELPERS OF AMERICA(Labor Organization)DatedBy(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard's Office, 746 Federal Office Building, 167NorthMain Street, Memphis, Tennessee 38103,Telephone 901-534-3161.